DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/11/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: 
 “calibration assistant selector” in claim 15. Support can be found in [0007].
“landmark assistant selector” in claim 15. Support can be found in [0007].
“assistant package generator” in claim 15. Support can be found in [0007].
“vehicle communication unit” in claim 15. Support can be found in [0007].
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-8, 10-15 and 17-21 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Abari et al (U.S Patent Publication No. 2019/0204425; hereinafter “Abari”).
Regarding claim 1, Abari teaches a method implemented on at least one machine including at least one processor remote from an ego vehicle, memory, and communication platform capable of connecting to a network for sensor calibration, the method comprising (Abari [0076-0079] the invention contemplates a computer with a processor, memory, [0081-0082] and interfaces for communication between computer system and one or more I/O device, which may provide communication between computer systems and one or more networks): 
receiving a request, at the at least one processor, from the ego vehicle in motion on a route, for assistance in collaborative calibration of a sensor deployed on the ego vehicle, wherein the request includes a first position of the ego vehicle and a first configuration of the sensor with respect to the ego vehicle (Abari [0046][Fig. 6] the AV may store the difference between images captured by two of its properly calibrated optical cameras of sensor array (the plurality of camera provides at least the first configuration of the sensor), and while the AV is operated (in motion), if the difference between the captured images exceeds a threshold number of pixels, the system determines that recalibration is needed (calibration is requested); [0044] the computing system may determine whether the AV is in proper position for calibration based on data received from the AV, which means the position of the vehicle is also identified); 
identifying, at the at least one processor, an object visible from the sensor when the ego vehicle is in the vicinity of the object along the route based on the first position, the first configuration, the route, and a second position associated with the object; Abari [0032] the object may be identified by using 3D coordinate points that represent locations where a laser from a LiDAR transceiver hit the surface of an object and was reflected back to AV; [0034] the calibration targets may occupy a portion of the space outside the path of movement defined by a track; [0047] to determine the calibration need, a confidence score is identified, wherein the score may be based on detecting a point X in the environment of the AV as being at a pixel location A in an image from the first camera and at a pixel location B in the second camera, which provides two different positions associated with the collaborative means, the two pixel coordinates are used to triangulate a 3-D coordinate of the point in the environment); 
generating, at the at least one processor, a calibration assistance package in response to the request, wherein the calibration assistance package includes information associated with the collaborative means that can be used by the ego vehicle to facilitate the calibration of the sensor (The Examiner interprets a calibration assistant package to be information that is used in the process of calibration; Abari [0021] based on the projected point compared to the position of a captured image of the actual point, the distance between the two may provide reprojection error, and the calibration system may adjust how image data captured by the optical camera is translated to a 3D model; [0023] based on known information about the calibration targets, such as the target’s positions, orientations, etc., deviations in the LiDAR’s measurements may be determined and adjusted accordingly, which would facilitate the calibration of the sensor); 
sending the calibration assistance package from at the at least one processor to the ego vehicle so that the information associated with the object is to be used by the ego vehicle to identify the object while in motion along the route for calibrating the sensor while the ego vehicle is in the vicinity of the object (Abari [0047] a confidence score is identified, wherein the score may be based on detecting a point X in the environment of the AV as being at a pixel location A in an image from the first camera and at a pixel location B in the second camera, which provides two different positions associated with the collaborative means, the two pixel coordinates are used to triangulate a 3-D coordinate of the point in the environment. Using the calibrated models, point X is projected back into the images from the first and second cameras, resulting in translated pixel coordinates A’ and B’, respectively; [Fig. 8][0056] the AV may attempt to recalibrate itself based on arbitrary surroundings while continuing normal operation (the vehicle is not instructed to stop, which means it is in motion)).  See also Abari et al., at least para. [0062], “In particular embodiments, transportation management system 960 may include one or more servers. Each server may be a unitary server or a distributed server spanning multiple computers or multiple datacenters. The servers may be of various types, such as, for example and without limitation, web server, news server, mail server, message server, advertising server, file server, application server, exchange server, database server, proxy server, another server suitable for performing functions or processes described herein, or any combination thereof.”; and para. [0066], “In particular embodiments, service vehicle 904 may include a network-addressable computing system that may control particular functionality, such as autonomous navigation or control of a calibration platform, as described above. Service vehicle 904 may be configured to receive data from one or more sensors from an autonomous vehicle 940 or its ride-service computing device 948, or one or more sensors of the calibration platform...The transportation management system 960 may provide instructions to the service vehicle 904, such as instructing the vehicle 904 or its driver where to drive to, when and how to prepare its calibration targets, the location and/or calibration needs of the autonomous vehicle 940, etc. In particular embodiments, the service vehicle 904 may be equipped with a processing unit (e.g., one or more CPUs and GPUs), memory, and storage. Service vehicle 904 may be equipped to perform a variety of computational and processing tasks, including processing the sensor data, extracting useful information, and operating accordingly… Communication between the service vehicle 904 and autonomous vehicle 940 may include, for example, relative positioning information between the vehicles, current configuration (e.g., position, orientation) of the calibration targets, calibration status, and any other information that would facilitate coordination of the calibration process.”
Claims 8 and 15 are rejected under the same rationale as claim 1. 



Regarding claim 3, Abari teaches the method of claim 2, wherein the object includes one of a billboard, a building, and a structure located on a side of the route (Abari [0033] the AV may use sensor data to detect roadways, buildings, traffic signs, and other objects).  


	Claims 10 and 17 are rejected under the same rationale as claim 3. 

Regarding claim 4, Abari teaches the method of claim 3, wherein the side is determined based on the first configuration of the sensor which specifies a position of the sensor with respect to the ego vehicle (Abari [0015] in order to have an accurate information of the external environment of the AV, the system need to know the relationship between the sensor data and the position, orientation, and/or configuration of the sensors; [0028] the sensor data may be collected via sensors arranged on the outside or the inside of AV; [0022] the orientation of the cameras may be in any suitable manner, such as representing forward, right, and up vector, and how they are oriented may be updated using the orientation information and reprojection error (as described previously); [0032] the object may be identified by using 3D coordinate points that represent locations where a laser from a LiDAR transceiver hit the surface of an object and was reflected back to AV, which would provide the location of the object, and which side of the route the object is in). 

	Claims 11 and 18 are rejected under the same rationale as claim 4. 

Regarding claim 5, Abari teaches the method of claim 2, wherein the calibration assistance package includes further information defining the vicinity which corresponds to an operable range between the ego vehicle and the collaborative means (Abari [0029] the external environment (pedestrians, other cars, lanes, objects, etc.) of the AV may be represented by the sensor data, as an example, up to a maximum range of the sensor array; [0031] the LiDAR transceiver may transmit laser beams in multiple directions within a distance around autonomous vehicle, which may be the range of the sensors). 

	Claims 12 and 19 are rejected under the same rationale as claim 5. 

Regarding claim 6, Abari teaches the method of claim 2, wherein the collaborative means includes a target present thereon and positioned in such a way that it is visible by the sensor when the ego vehicle is within the vicinity (Abari [0034] the calibration targets that allow a vehicle to calibrate one or more of its sensors; [0041] the AV is in a position to detect the calibration targets using the optical camera and LiDAR transceiver, which means the target is positioned such that it is visible by the sensor within the vicinity of the vehicle). 

	Claims 13 and 20 are rejected under the same rationale as claim 6. 

Regarding claim 7, Abari teaches the method of claim 6, wherein the target includes features that are to be identified by the ego vehicle from information captured by the sensor from the target and are used to calibrate the sensor (Abari [0034] the calibration targets that allow a vehicle to calibrate one or more of its sensors; [0025] the calibration targets may incorporate different features to calibrate multiple types of sensors, such as optical cameras and LiDARs. As an example, the calibration targets may have a surface with visual patterns for calibrating cameras and regions with varying reflectivity material for calibrating LiDARS).  

	Claims 14 and 21 are rejected under the same rationale as claim 7. 

Response to Arguments
Applicant's arguments filed May 11, 2020 have been fully considered but they are not persuasive.  Applicant’s argument center on the application of calibration corrections while the ego vehicle is in motion on a route, identifying an object in the vicinity of the vehicle along the route, and processing and provision of the calibration package by a processor remote from the ego vehicle.  As pointed out above, Abari et al. recites a plurality of servers capable of performing the disclosed functions.  Further, the service vehicle 904 of Abari et al. incorporates a processor capable of autonomous navigation, control of a calibration platform, communication with the ego vehicle,  and performing calibration functions while in communication with a network and or transportation management system  and the ego vehicle. The processor of the service vehicle, and or the servers otherwise disclosed by Abari et al., satisfy the claim elements raised by Applicant’s remarks.  Applicant’s assertion that the independent claims are patentable over Abari et al. is therefore unpersuasive.  Applicant presented no substantive argument for the patentability of the dependent claims, save for their dependence from the independent claims.  Accordingly, the rejection of the claims, as presented in the previous office action and repeated above, is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD J. WALLACE whose telephone number is 
(313) 446-4915. The examiner can normally be reached Monday-Friday, 8 a.m. to 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DONALD J WALLACE/Primary Examiner, Art Unit 3665